DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 are MAINTAINED rejected (with new claim 21 being NEWLY rejected) under 35 U.S.C. 103(a) as being unpatentable over Lorant et al (US 2013/0039963; of record) in view of Jouy et al (US 2014/0134120; of record) and Gaudry et al (US 2014/0030297; of record).
Claim 1 is drawn to a composition in the form of an oil-in-water emulsion (having a pH of 6.0 to 6.5 (more specifically, 6.1 to 6.4 (claim 21)) comprising, in a physiologically acceptable aqueous medium:
(a)	baiclain and/or a plant extract comprising baiclain (more specifically, Scutellaria Baicalensis root extract) in an amount of 0.01% to 5.0% by weight (claim 5));
(b)	at least one superabsorbent polymer (more specifically, cross-linked polyacrylate (claim 6) in an amount of from 0.01% to 1.5% by weight (claim 7));
(c)	at least one homo- or co-polymer of non-superabsorbant acrylic acid that is at least partially neutralized (more specifically, sodium polyacrylate (claim 8) - e.g., COSMEDIA SP® (see Specification, Page 12, Lines 1-4) in an amount of 0.02% to 2.0% by weight (claim 9)); and
(d)	at least one gemini surfactant of formula (III) (more specifically, sodium dicocoylethylenediamine PEG-15 sulfate).
The elected invention, as thus summarized, reads on claims 1 and 5-9.
Lorant et al teach an anti-sun O/W emulsion (Paragraph 0181, Example 4) comprising:
(a)	photoprotective, UV-screening agent Parsol 1789 in an amount of 3.0% by weight;
(b)	cross-linked polyacrylate superabsorbent polymer AQUAKEEP® 10 SH-NF in an amount of 0.8% by weight;
(c)	-  
(d)	gemini surfactant sodium dicocoylethylenediamine PEG-15 sulfate CERALUTION® H in an amount of 3% by weight;
wherein, as further taught by Lorant et al, “the compositions… according to the invention… preferably [have] a skin-friendly pH that generally ranges from 3 to 8 and preferably from 4.5 to 7” (Paragraphs 0174-0175).
As such, Example 4 of Lorant et al differs from the instantly claimed composition in that it does not comprise:
(1) 	0.01% to 5.0% by weight baiclain and/or a plant extract comprising baiclain (more specifically, Scutellaria Baicalensis root extract); or 
(2) 	0.01% to 1.5% by weight at least one homo- or co-polymer of non-superabsorbant acrylic acid that is at least partially neutralized (more specifically, sodium polyacrylate (e.g., COSMEDIA SP® (see Specification, Page 12, Lines 1-4))), as instantly claimed.
Yet, as to (1):  As an alternative or in addition to Parsol 1789, Lorant et al teach “[a]mong the lipophilic UVA screening agents… mention may be made of” (Paragraph 0085) “Bis-resorcinyl Triazines” (Paragraph 0113).
And, as taught by Jouy et al, the “use of baicalin, or an extract containing same” (Paragraph 0002), in particular “extracted from the skull root cap (scutelliaria and particularly scutellaria baicalensis)” (Paragraph 0048), “in association with at least one system filtering UVA radiation comprising at least one bis-resorcinyl triazine” (Paragraph 0002) – wherein “[t]he system filtering UVA radiation advantageously further comprises at least one UVA filter selected from a dibenzoylmethane derivative” (Paragraph 0021), such as Parsol 1789 (Paragraph 0091) – provides “further enhancement of existing photoprotective compositions in respect to protecting the skin against UV radiation, particularly in respect of UVA, but also UVB, radiation” (Paragraph 0006), wherein “[t]he compositions according to the invention may be presented in the form of an oil-in-water… emulsion” (Paragraph 0196).
Accordingly, based further on Jouy et al, it would have been prima facie obvious to modify Example 4 of Lorant et al so as to include Scutellaria Baicalensis root extract and a bis-resorcinyl triazine in place of or in addition to Parsol 1789.  It would have been obvious to do so in order to provide “further enhancement of existing photoprotective compositions in respect to protecting the skin against UV radiation, particularly in respect of UVA, but also UVB, radiation” as taught by Jouy et al, with a reasonable expectation of success.
And, as to (2): in addition to Example 4, Lorant et al teach a comparative composition (Example 6) which comprises 0.8% by weight COSMEDIA SP® in place of AQUAKEEP® 10 SH-NF but is otherwise identical to Example 4 (Paragraph 0181).  Although Lorant et al disclose that Example 4 “was judged as being more glidant on application, softer and less tacky after penetration… into the skin, compared with the compositions of Examples 5 and 6” (Paragraph 0184), it would nevertheless have been obvious to further include COSMEDIA SP® in Example 4 for the following reasons:  
FIRST, because, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).  
And, SECOND, in further view of Gaudry et al, which teach related oil-in-water anti-sun compositions comprising AQUAKEEP® 10 SH-NF in combination with a copolymer of non-superabsorbent acrylic acid CARBOPOL® SF-1 (see Paragraphs 0-290-0293, Example 4), further disclosing that “antisun compositions obtained with this particular combination of polymers produce fluid aqueous formulations that have the following properties: a creamy, foamy texture; noteworthy freshness on application; persistent freshness after application; and a formula that is easy to spread” (Paragraph 0009-0013).
Collectively, it would have been prima facie obvious to combine two compositions (i.e., AQUAKEEP® 10 SH-NF and COSMEDIA SP®) – each of which is taught by the prior art to be useful for the same purpose – in order to form a third composition to be used for the very same purpose, and with the reasonable expectation of providing a fluid aqueous formulations that have the following properties: a creamy, foamy texture; noteworthy freshness on application; persistent freshness after application; and a formula that is easy to spread.
Accordingly, for all the foregoing reasons, instant claims 1, 5-9 and 21 are rejected as prima facie obvious.
Instant claim 2 is drawn to the composition of claim 1, characterized in that it comprises an acid and a base.
As further taught by Lorant et al, “all the compositions of the invention may contain… acidifying or basifying agents” (Paragraph 0073).
Accordingly, instant claim 2 is also rejected as prima facie obvious.
Instant claims 3-4 and 15-16 are drawn to the composition of claim 1 wherein the general structure of baicalin is further defined.
Since Applicant indicates that the elected baicalin species (i.e., Scutellaria Baicalensis root extract) reads on claims 1-20, it is presumed that the baicalin present therein has the general structure of claims 3-4 and 15-16.
As such, claims 3-4 and 15-16 are also rejected as prima facie obvious.
Instant claim 10 is drawn to the composition of claim 1 wherein the weight ratio between the non-superabsorbent homo- or copolymer (c) and the superabsorbent polymer (b) is between 1 and 2.
The compositions of Lorant et al comprise COSMEDIA SP® and AQUAKEEP® 10 SH-NF in an amount of 0.8% by weight, which reads on a ratio of 1.
As such, instant claim 10 is also rejected as prima facie obvious.
Instant claim 11 is drawn to the composition of claim 1 further comprising at least one lipophilic organic UV filter.
Example 4 of Lorant et al comprises the lipophilic organic UV filter Neo Heliopan OS.	
As such, instant claim 11 is also rejected as prima facie obvious.
Instant claims 17-20 are drawn to the compositions of claims 1, 2, 4 and 2, respectively, wherein the superabsorbent polymer is limited to cross-linked sodium polyacrylates (claim 20) and wherein the amount of baicalin is limited to 0.01% to 5.0% by weight (claims 17-19).
As such, the claims are rejected as prima facie obvious for the same reasons as applied to claims 5 and 6 above.
Response to Arguments
Applicant’s arguments, filed 5/18/2022, have been fully considered.  
Applicant traverses the rejection of claims reiterating the argument that “at the time of the present invention, there was a technical prejudice to introducing baicalin… in an oil in water emulsion based on a superabsorbent polymer, because pH ranges at which these two elements are stable are incompatible (up to 5.5 for baicalin and more than 6.5 for the superabsorbent polymer)” (Applicant Arguments, Page 10).  
The argument is not found persuasive.  As discussed in the basis of the rejection, Lorant et al teach oil-in-water emulsions comprising a superabsorbent polymer “preferably [having] a skin-friendly pH that generally ranges from 3 to 8 and preferably from 4.5 to 7” (Paragraphs 0174-0175).  As such, it is not found persuasive that oil-in-water emulsions based on a superabsorbent polymer must contain a pH of more than 6.5.  Furthermore, Lauten et al (US 9,018,177) – which is provided solely in response to Applicant’s arguments and does not form part of the basis of the rejection – teach oil-in-water emulsions comprising baicalin (Column 8, Example 3.2) wherein the pH “is not limited but is generally between 2 and 12 and preferably between 3 and 9” (Column 5, Lines 37-38).  As such, it is also not found persuasive that oil-in-water emulsions based on baicalin must contain a pH of less than 5.5.  Rather, the pH range of the compositions of Lorant et al appear compatible with baicalin.  Indeed, the pH range of the compositions of Lorant et al embrace the alleged optimal pH (i.e., about 5.5) of baicalin (as asserted by Applicant) as well as the pH of the instantly claimed baicalin-containing compositions (i.e., 6.1 to 6.4).
Next, Applicant argues that “[e]ven if a person of ordinary skill in the art had considered adding baicalin… in an oil in water emulsion based on a superabsorbent polymer, it would not have been obvious to further introduce at least one homo- or copolymer of non-superabsorbent acrylic acid that is partially neutralized” (Applicant Arguments, Page 10).  In particular, Applicant argues that the claimed “pH values of 6.0 to 6.5 are not optimal for baicalin, since its solubility increases with pH, but at the same time its stability decreases” (Applicant Arguments, Page 10) and, thus “the presence of such non-superabsorbent polymer in the composition of the present invention yields unpredictable results” in that “[s]urprisingly, baicalin and the super-absorbent polymer do not degrade” (Applicant Arguments, Page 11).  That is, “further adding a non-superabsorbent polymer unexpectedly improves the stability of such composition” (Applicant Arguments, Page 10; see also Applicant Arguments, Page 11: “[t]his result was completely unexpected because at a pH in the range of 6 to 6.5, the baicalin should quickly degrade over time”).  
While it is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness (see In re Albrecht, 514 F.2d 1389 (CCPA 1975)), an argument based on unexpected results is distinct from an argument that the combination would not have been prima facie obvious.  At the outset, Applicant does not provide any reasoning as to why “it would not have been obvious to further introduce at least one homo- or copolymer of non-superabsorbent acrylic acid that is partially neutralized” into the emulsions of Lorant et al.  Additionally, turning to Applicant’s allegations of unexpected results, Applicant is reminded that, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results must be established by factual evidence by comparing the claimed invention with that of the closest prior art (see In re Burckel, 592 F.2d 1175 (CCPA 1979)).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument” (see also In re Shulze, 346 F.2d 600 (CCPA 1965: the arguments of counsel cannot take the place of evidence in the record).  In the instant case, Applicant has not provided any factual evidence to establish unexpected results of the claimed invention.
Applicant next argues that “a person of ordinary skill in the art would not have considered adding baicalin and a non-superabsorbent polymer to the composition of example 4 of Lorant, because adding these two ingredients significantly changes the nature of the original composition of Example 4” (Applicant Arguments, Page 12).  In particular, Applicant points to WO 2014/023640 for the proposition that “the more complex [a] composition becomes, the more difficult it is to avoid negative interactions between the components” (Applicant Arguments, Page 12), as well as “The Science of Cosmetic Texture” as teaching “it is not always possible to alter a product simply by changing the quantity of a problematic ingredient” (Applicant Arguments, Page 12).
Yet, Applicant has provided no reasoning why the simple addition of baicalin and/or a non-superabsorbent polymer to the compositions of Lorant et al would result in negative interactions so as to deter such a combination.
Lastly, Applicant argues that “reliance on Kerkhoven”, as utilized in the basis of the rejection, “is in error” (Applicant Arguments, Page 13).  As argued by Applicant, in that case, “the Court held claim 5, directed to the one method of the methods of preparing the compositions, to be patentable… based on unexpected results” (Applicant Arguments, Page 13).
Yet, as discussed above, Applicant has provided no evidence of unexpected results in the instant case.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611